 Case: 2:19-cv-01781-ALM-CMV Doc #: 18 Filed: 10/14/20 Page: 1 of 1 PAGEID #: 76




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                        :         Case No. 2:19-cv-1781
                                                  :
                       Plaintiff,                 :
                                                  :         CHIEF JUDGE MARBLEY
                      v.                          :         Magistrate Judge Vascura
                                                  :
 TEN THOUSAND THREE HUNDRED                       :
 FIFTY-FIVE AND 00/100 DOLLARS                    :
 ($10,355.00) IN UNITED STATES                    :
 CURRENCY, et al.,                                :
                                                  :
                       Defendants.                :


                                     ORDER LIFTING STAY

          This matter is before the Court on the Plaintiff United States’ Motion to Lift Stay (Doc.

17). Following a joint motion of the parties, on October 4, 2019, the Court stayed this civil

forfeiture proceeding pending the conclusion of related criminal proceedings. (Doc. 13.) Since

that entry, claimants Hassan Nuriso and Abdurahim Nuriso have withdrawn their claims and

answers. (Docs. 15, 16.)

          Therefore, it is hereby ORDERED that the Plaintiff United States’ Motion to Lift Stay is

GRANTED. The United States is directed to submit the appropriate filings to complete this

action.

                                       14th day of ________________,
                 IT IS SO ORDERED this ____          October         2020.




                                               HONORABLE CHELSEY M. VASCURA
                                               UNITED STATES MAGISTRATE JUDGE
